Case 1:19-cv-05949-MKB-RML Document 43 Filed 01/07/20 Page 1 of 3 PageID #: 1134



 THE ROSEN LAW FIRM, P.A.
 Phillip Kim, Esq. (PK 9384)
 Laurence M. Rosen, Esq. (LR 5733)
 275 Madison Avenue, 40th Floor
 New York, New York 10016
 Telephone: (212) 686-1060
 Fax: (212) 202-3827
 Email: pkim@rosenlegal.com
         lrosen@rosenlegal.com

 Counsel for Plaintiff and [Proposed]
 Lead Counsel for Class

 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 -------------------------------------------------------------------X
 JUSTIN DEMARCO, Individually and on behalf of all                      Case No.: 1:19-cv-05949-MKB-RML
 others similarly situated,
                                                                        NOTICE OF VOLUNTARY
         Plaintiff,                                                     DISMISSAL WITHOUT
                                                                        PREJUDICE
         v.
                                                                        CLASS ACTION
 PARETEUM CORPORATION, ROBERT TURNER,
 and EDWARD O’DONNELL,

         Defendants.

 -------------------------------------------------------------------X


         Pursuant to Rule 41(a)(1)(A)(i) of the Federal Rules of Civil Procedure, Plaintiff Justin

 DeMarco, through his counsel, hereby voluntarily dismisses this action, without prejudice,

 against all defendants. No Defendant has either answered the complaint or filed a motion for

 summary judgment in this case.

         There are several substantially similar actions proceeding and pending against the same

 or similar Defendants in the United States District Court for the Southern District of New York

 styled as O’Brien v. Pateteum Corp., et al., Case No. 1:19-cv-09767, Singh v. Pateteum Corp., et

 al., Case No. 1:19-cv-09795, Mansur v. Pateteum Corp., et al., Case No. 1:19-cv-09849, and



                                                         1
Case 1:19-cv-05949-MKB-RML Document 43 Filed 01/07/20 Page 2 of 3 PageID #: 1135



 Vargo v. Pateteum Corp., et al., Case No. 1:19-cv-09936 (collectively, the “SDNY Actions”).

 The SDNY Actions assert claims under Sections 10(b) and 20(a) of the Securities Exchange Act

 of 1934 and Rule 10b-5 promulgated thereunder, arising from the same conduct as the instant

 action. The same motions for lead plaintiff have been filed in the SDNY Actions, and the claims

 asserted in this action will proceed in the SDNY Actions.

        This dismissal is without prejudice. Each party is to bear their own costs and fees.

 Dated: January 7, 2020                       Respectfully submitted,

                                              THE ROSEN LAW FIRM, P.A.

                                              /s/Phillip Kim
                                              Phillip Kim, Esq. (PK 9384)
                                              Laurence M. Rosen, Esq. (LR 5733)
                                              275 Madison Avenue, 40th Floor
                                              New York, New York 10016
                                              Telephone: (212) 686-1060
                                              Fax: (212) 202-3827
                                              Email: pkim@rosenlegal.com
                                                       lrosen@rosenlegal.com

                                              Counsel for Plaintiff and [Proposed]
                                              Lead Counsel for Class




                                                 2
Case 1:19-cv-05949-MKB-RML Document 43 Filed 01/07/20 Page 3 of 3 PageID #: 1136



                                CERTIFICATE OF SERVICE

       I hereby certify that on January 7, 2020, a true and correct copy of the foregoing
 document was served by CM/ECF to the parties registered to the Court’s CM/ECF system.



                                            /s/Phillip Kim




                                               3
